§
  LARRY LESHAWN THOMAS, JR.,                                     No. 08-19-00112-CR
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                         264th Judicial District Court
                                                  §
  THE STATE OF TEXAS,                                            of Bell County, Texas
                                                  §
  Appellee.                                                          (TC# 77,982)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 25TH OF NOVEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.